     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.80 Page 1 of 6




 1   Steven C. Hales (Pro Hac Vice pending)
     3450 W. Central Ave., Ste. 244
 2   Toledo, OH 43606
     Telephone: 419.517.0090
 3   Facsimile: 419.841.0812

 4   DONALD A. MACKAY (Bar # 138540)
     ATTORNEY AT LAW (Local Counsel)
 5   don@damackay.com
     1288 West Fernleaf Avenue
 6   Pomona, CA 91766-4308
     Telephone (202) 642-4646
 7   Facsimile (866) 833-5150

 8   Attorneys for Defendants

 9
10                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
11

12   IBRAHIM NASSER d/b/a/ SERIOUS                 )   Case No. 3:20-CV-00197-WQH-AGS
     SCENTS (Collectively and professionally       )
13   known as “LITTLE GRENADE”),                   )   MOTION TO DISMISS
                                                   )   COMPLAINT UNDER FED.CIV.R.
14                                  Plaintiff,     )   12(b)(6) FOR FAILURE TO STATE
                                                   )   A CLAIM AND UNDER FED.CIV.R.
15   v.                                            )   12(b)(7) AND 19 FOR FAILURE TO
                                                   )   JOIN PROPER PARTIES, AND
16   OUSSAMA ELASSIR d/b/a/ D & J                  )   OTHER RELIEF
     DISTRIBUTING MANUFACTURING;                   )
17   ADNAN ELASSIR; EXOTICA                        )   Date: May 18, 2020
     FRESHENERS CORPORATION,                       )
18                                                 )
                                    Defendants.    )   NO ORAL ARGUMENT UNLESS
19                                                 )   REQUESTED BY THE COURT
                                                   )
20                                                 )
21          NOW COMES Defendants OUSSAMA ELASSIR, OUSSAMA ELASSIR d/b/a/
22   D & J DISTRIBUTING MANUFACTURING; ADNAN ELASSIR; EXOTICA
23   FRESHENERS CORPORATION, and for their Motion to Dismiss state and aver as
24   follows.
25                                               BACKGROUND
26          Plaintiff has been known by the individually named Defendants for over a decade
27   to be a relatively small importer and distributor of air freshener products.                       The
28   individually named Defendants compete in a similar market segment, manufacturing a
     Motion to Dismiss Complaint under FRCP        Page 1 of 5         Case No. 3:20-CV-00197-WQH-AGS
     12(b)(6) and 19 and other relief                                                 Nasser v Elassir, et al.
     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.81 Page 2 of 6




 1   wider range of products and distributing nationally and internationally. Defendants’
 2   company, while not a party hereto, has been in manufacturing and distributing for over
 3   three decades from its Ohio location. This action, should further litigation ensue, will
 4   likely end on summary judgment, as the protections sought have no basis.
 5                      MEMORANDUM OF POINTS AND AUTHORITIES
 6          Plaintiff names two individuals in the above caption, OUSSAMA ELASSIR and
 7   ADNAN ELASSIR, as well as a d/b/a and what appears to be a registered trade name.
 8   Plaintiff’s complaint itself, however, fails to indicate or identify the owner of the marks
 9   in question. Even more problematic is that because Plaintiff fails to make specific
10   allegations against the individually named defendants, certainly no claims for which
11   relief can be granted under Rule 12(b)(6). Thus, a party may move to dismiss a
12   pleading for “failure to state a claim upon which relief can be granted.” The rule is
13   designed to screen out cases where “a complaint states a claim based upon a wrong for
14   which there is clearly no remedy, or a claim which the plaintiff is without right or power
15   to assert and for which no relief could possibly be granted.” Port Auth. v. Arcadian
16   Corp., 189 F.3d 305, 311-312 (3d Cir. 1999).
17          Under Rule 12(b)(6), a pleading should not be dismissed for failure to state a
18   claim unless it appears beyond doubt that the non-moving party can prove no set of facts
19   in support of its claim which would entitle it to relief. Conley v. Gibson, 355 U.S. 41,
20   45 46 (1957). The issue, therefore, is not whether the non-moving party will ultimately
21   prevail, but whether it is entitled to offer evidence to support its claims. Scheuer v.
22   Rhodes, 416 U.S. 232, 236 (1974); see also Maio v. Aetna, Inc., 221 F.3d 472, 482 (3d
23   Cir. 2000).
24          In considering whether a pleading should be dismissed for failure to state a claim
25   upon which relief can be granted, a court must consider only those facts alleged in the
26   pleading and accept all of the allegations as true, drawing all reasonable inferences in
27   favor of the non-moving party. ALA v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994);
28   see also Lum v. Bank of America, 361 F.3d 217, 222 (3d Cir. 2004) (in deciding motions
     Motion to Dismiss Complaint under FRCP   Page 2 of 5          Case No. 3:20-CV-00197-WQH-AGS
     12(b)(6) and 19 and other relief                                             Nasser v Elassir, et al.
     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.82 Page 3 of 6




 1   pursuant to Rule 12(b)(6), courts generally consider only allegations in the pleading,
 2   exhibits attached to the pleading, matters of public record, and documents that form the
 3   basis of a claim).
 4          Furthermore, Rule 8 mandates that a complaint must contain at least a modicum
 5   of factual specificity, identifying the particular conduct of the defendant that is alleged
 6   to have harmed the plaintiff, so that the court can determine that the complaint is not
 7   frivolous and a defendant has an adequate notice to frame an answer.” Frazier v.
 8   SEPTA, 785 F.2d 65, 68 (3d Cir. 1986). Mr. Nasser’s complaint “must be held to a less
 9   stringent standard than a formal pleading drafted by a lawyer.” Estelle v. Gamble, 429
10   U.S. 97, 106 (1976) (citations and quotations omitted).           Defendants aver that the
11   complaint is inadequate and deficient in that it does not provide a clear statement of
12   what occurred, what possible violation of his rights he is alleging were to have been
13   performed by said individuals, or what redress the plaintiff is seeking against said
14   individuals. Therefore, it would be impossible for the defendants to frame an answer to
15   this complaint.
16          The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a
17   valid claim when it is viewed in the light most favorable to the plaintiff. Great Plains
18   Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). A motion
19   to dismiss under Rule 12(b)(6) tests whether the complaint “contain[s] sufficient factual
20   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
21   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
22   570 (2007)). While well-pleaded facts of a complaint are to be accepted as true, legal
23   conclusions are not “entitled to the assumption of truth.”           Iqbal, 556 U.S. at 679
24   (citation omitted). Further, a court is not to strain to find inferences favorable to the
25   plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal
26   conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations
27   omitted). The court does not evaluate the plaintiff’s likelihood of success; instead, it
28   only determines whether the plaintiff has pleaded a legally cognizable claim. United
     Motion to Dismiss Complaint under FRCP     Page 3 of 5           Case No. 3:20-CV-00197-WQH-AGS
     12(b)(6) and 19 and other relief                                                Nasser v Elassir, et al.
     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.83 Page 4 of 6




 1   States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004).
 2   Stated another way, when a court deals with a Rule 12(b)(6) motion, its task is to test
 3   the sufficiency of the allegations contained in the pleadings to determine whether they
 4   are adequate enough to state a claim upon which relief can be granted. Mann v. Adams
 5   Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro Indep. Sch. Dist., 81
 6   F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th Cir. 1997)
 7   (en banc). Applying these standards here, and giving every proper inference to the
 8   factual allegations of the Complaint such as the marks claimed by plaintiff and
 9   allegedly used by any defendant herein, but disregarding plaintiff’s bare, conclusory
10   allegations that there is “trademark infringement, likelihood of confusion, unfair
11   competition, abuse of process, and unjust enrichment” (Complaint, ¶6), there plainly is
12   no possibility that any reasonable trier of fact could find the marks in question could be
13   confused with each other or that defendant(s) alleged use of the marks herein is in any
14   way an infringement of plaintiff’s marks. For this reason the plaintiff has failed to state
15   facts plausibly giving rise to a valid claim on the face of the complaint.
16          As to the remaining “non-individual” named defendants, neither a “d/b/a”, other
17   fictitious name, or registered trade name are proper parties subject to the Court’s
18   jurisdiction. Thus, there is no claim that can be asserted under Plaintiff’s complaint, as
19   fictitious party pleading is not generally permitted in federal court.       See, e.g., New v.
20   Sports & Recreation, Inc., 114 F.3d 1092, 1094 n. 1 (11th Cir. 1997); Richardson v.
21   Johnson, 598 F.3d 734, 738 (11th Cir. 2010); see also Dean v. Barber, 951 F.2d 1210,
22   1215-16 (11th Cir. 1992) (recognizing limited exception to general rule); Moulds v.
23   Bullard, 345 Fed.Appx. 387, 390 (11th Cir. 2009) (same). Curiously, Plaintiff claims in
24   his complaint to have a long history with Defendants, yet fails to identify the Defendant
25   in question. Therefore, the complaint as written is not sufficient, without more, to
26   identify the defendant or to allow service of process on the defendant. As Rule 19
27   requires the joinder of proper parties, and no such party has been joined hereto,
28   Plaintiff’s complaint must be dismissed.
     Motion to Dismiss Complaint under FRCP   Page 4 of 5           Case No. 3:20-CV-00197-WQH-AGS
     12(b)(6) and 19 and other relief                                              Nasser v Elassir, et al.
     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.84 Page 5 of 6




 1          WHEREFORE, Defendants OUSSAMA ELASSIR, OUSSAMA ELASSIR d/b/a/
 2   D & J DISTRIBUTING MANUFACTURING; ADNAN ELASSIR; EXOTICA
 3   FRESHENERS CORPORATION, request that this Court enter an order dismissing
 4   Plaintiff’s Complaint, and any other relief Court deems just and proper.
 5                                                      Respectively submitted.
 6                                                      Law Office of Steven C. Hales, Inc.
 7                                                      By: /s/ Steven C. Hales
                                                        Steven C. Hales (0071285)
 8

 9
10
                                                        Donald A. MacKay
11

12                                     CERTIFICATE OF SERVICE
13   I HEREBY CERTIFY that on this 11th Day of April, 2020, a true and correct copy of
14   the MOTION TO DISMISS and PROPOSED ORDER was mailed, with all
15   attachments, postage prepaid, by First Class Mail, and electronically served, to:
16

17   Ibrahim Nasser
     P.O. Box 5626
18   Chula Vista, California 91912
19   balweh@hotmail.com
                                                        _____
20                                                              Donald A. MacKay
21

22

23

24

25

26
27

28

     Motion to Dismiss Complaint under FRCP    Page 5 of 5           Case No. 3:20-CV-00197-WQH-AGS
     12(b)(6) and 19 and other relief                                               Nasser v Elassir, et al.
     Case 3:20-cv-00197-WQH-AGS Document 10 Filed 04/11/20 PageID.85 Page 6 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Proof of Service                   Page 1 of 1                     Case # _____________
                                                       _______________ v. __________________
